UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
AT CINCINNATI
DE’OANA HOPEY, * Case No. 1:19-cv-00904-TSB
Plaintiff, * Judge Timothy S. Black
V. =
ORDER
NEW HORIZON FOODS, INC., *
Defendant. *

This matter having come before the Court on the Motion to Approve Settlement
under the Fair Labor Standards Act and Dismiss Action, and the Court having been
sufficiently advised, has reviewed the settlement terms, concludes that it is fair, reasonable
and adequate, and that the settlement is a result of contested litigation to resolve a bona fide
dispute.

IT IS THEREFORE ORDERED that the Motion to Approve Settlement under the Fair
Labor Standards Act and Dismiss Action is GRANTED. The case is hereby DISMISSED with
prejudice.

IT IS SO ORDERED.

ENTERED: elo Sirol. Clore

JUDGE TIMOTHY : BLACK
UNITED STAT TRICT JUDGE
